          Case 1:19-cr-00391-AT Document 101 Filed 08/21/20 Page 1 of 2

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                            DOC #: _________________
                                                                    DATE FILED: 8/21/2020
               -against-
                                                                           19 Cr. 391-5 (AT)
WILKIN DE LOS SANTOS,
                                                                                ORDER
                          Defendant.
ANALISA TORRES, District Judge:

     Defendant’s motion to adjourn trial, ECF No. 99, is GRANTED. The trial scheduled to
commence on November 30, 2020, is ADJOURNED to February 22, 2021.

       It is ORDERED that the time between November 30, 2020 and February 22, 2021 is
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The
Court finds that the ends of justice served by granting the exclusion outweigh the best interests of
the public and Defendant in a speedy trial, because such an extension is necessary to efficiently
administer the Court’s docket consistent with public safety, and because it will allow the parties
to prepare for trial and continue to discuss a pretrial disposition.

      The deadlines for pretrial filings set out in the Court’s April 17, 2020 Order, ECF No. 88,
are ADJOURNED as follows:

   1. The parties shall file any motions in limine by January 25, 2021. The parties shall file
      any opposition to any motions in limine by February 1, 2021.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by January 25, 2021. For any proposed voir dire question, request to
      charge, or section of the verdict form on which the parties cannot agree, each party shall
      clearly set forth its proposal and briefly state why the Court should use that question,
      charge, or verdict form section, with citations to supporting authority. The parties shall
      include with their proposed voir dire questions a brief description of the case and a list of
      names and places likely to be mentioned at trial, both to be read to prospective jurors
      during jury selection. At the time of filing, the parties shall submit two courtesy copies
      of the proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   4. The final pretrial conference shall occur at 1:00 p.m. on February 16, 2021, in
      Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, New York
      10007.
         Case 1:19-cr-00391-AT Document 101 Filed 08/21/20 Page 2 of 2




   5. Trial shall commence at 9:00 a.m. on February 22, 2021. Trial will be conducted from
      9:00 a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection
      and jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a
      break from 1:00 to 2:00 p.m.

      The Clerk of Court is directed to terminate the motion at ECF No. 99.

      SO ORDERED.

Dated: August 21, 2020
       New York, New York




                                               2
